 In the Matter of LEIGHTON HEELAND COUNTERCORPORATIONandUNITED SHOE WORKERS OFAMERICA, CIOCaseNo. 5-R 1779.Decided January925, 1945Messrs. Leon Leighton,Jr.,and H.L.- Stetson,of Lynchburg, Va.,for the Company.Mr. Frank McGrath,ofWashington,D. C., andMessrs.RaymondH. Goff, Rubert Thrasher,andCecil Nash,of Lynchburg,Va., for theUnion.-Mr. Harold M.Humphreys,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Shoe. Workers of America,CIO, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Leigh-ton Heel and Counter Corporation, Lynchburg, Virginia, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before George L. Weasler, TrialExaminer. Said hearing was held at Lynchburg, Virginia, on January5, 1945.The Company and the Union appeared and participated.All parties were afforded full opportunity to be-heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the, case, the Board makes the following:_FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYLeighton Heel and Counter Corporation, a Virginia corporation,is engaged at Lynchburg, Virginia, in the manufacture of shoe heelsand counters.During the fiscal year ending August 31, 1944, thev 60 N.L. R. B., No. 47.224- LEIGHTON HEEL AND COUNTER CORPORATION225Company purchased raw materials, consisting of leather, leatherboard and fibre board, valued at $112,000, of which approximately90 percent was shipped to it from points outside the State of Virginia.For the same period, the Company's total sales of finished productsamounted in value to approximately $200,000, of which approximately27 percent was shipped to points outside the State of Virginia.The Company admits that it is engaged in commerce with themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVED .United Shoe Workers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of its employeesuntil the Union has been certified by the Board in an appropriateunit.A statement of,aj3oard agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.lWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. 'THEAPPROPRIATE UNITThe parties are agreed that all production and maintenance em-ployees of the Company at its Lynchburg, Virginia, plant, excludingclerical and supervisory employees, constitute a unit appropriate forthe purposes of collective bargaining.However, the Company urgesthat the foreman of the heel department, W. H. Ramsey, be includedin the unit, whereas the Union requests his exclusion on the groundthat he is a supervisory employee.The Company's operations, consisting of the manufacturing ofheels and shoe counters, are supervised by a manager. Immediatelybelow the manager in the plant hierarchy is a superintendent havingauthority to hire and discharge employees.The foreman of the heeldepartment 2 works under the superintendent, gives the machine oper-'The Field Examiner reported that the Union submitted 28 application for membershipcards and that there are approximately 35 employees in the alleged appropriate unit. TheUnion submitted 3 additional cards at the hearing.2 Apparently the only foreman engaged by the Company.P628563-45-vol 60-16 226DECISIONS OF NATIONAL, LABOR RELATIONS BOARD'-ators "working tabs," checks and corrects' the quality of their work-and ascertains their working time for pay-roll purposes 3It appears that his hourly rate is higher than that of the employeeswhose work he supervises and that he has authority to effectively,recommend their transfer from one position to another.We are ofthe opinion that the foreman of the heel department possesses suffi-cientindiciaof supervisory authority to warrant his exclusion fromthe unit.According, we find that all production and maintenance employeesof the Company at its Lynchburg, Virginia, plant, excluding clericalemployees, the manager, the superintendent, the foreman of the heeldepartment, and all other supervisory employees, with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THEDETERMINATION OF REPRESENTATIVES.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-^ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set foj in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part "of the investigation to ascertain representa-tives for the purposes of collective bargaining within Leighton Heeland Counter Corporation, Lynchburg, Virginia, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date, of this Direction, under the direction and su-pervision of the Regional Director for the Fifth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found 'appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on-vacation ortemporarily laid off, and including employees in the armed forces of3When necessary he also operates machines. LEIGHTON HEEL -AND COUNTER CORPORATION227the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged for'cause and_have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented-by.United Shoe Workers of America, CIO, for the purposes of collectivebargaining.CHAIRMAN Mi Lis took no part in the consideration of the aboveDecision and Direction of Election. ---